                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       C. WALLACE COPPOCK, et al.,                      Case No.19-cv-00874-JSC
                                                        Plaintiffs,
                                   9
                                                                                            SECTION 1915 INITIAL
                                                  v.                                        SCREENING OF COMPLAINT
                                  10

                                  11       RUSSELL GREEN, et al.,                           Re: Dkt. No. 1
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Jeremy Shepard, Sheena Shepard, and Charles Wallace Coppock (collectively, “Plaintiffs”)

                                  14   sue Russell Green, Betty Jean Green, and Daniele Maraviglia (collectively, “Defendants”) seeking

                                  15   declaratory relief for alleged violations under the United States Constitution and a temporary

                                  16   restraining order prohibiting Defendants from prosecuting an Unlawful Detainer action in The

                                  17   Superior Court of California, County of Sonoma. (Dkt. Nos. 1 & 4-1.)1 Having granted Plaintiffs’

                                  18   applications to proceed in forma pauperis, (Dkt. No. 6), the Court now screens the complaint

                                  19   pursuant to 28 U.S.C. § 1915 and concludes that it is deficient for the reasons stated below.

                                  20                                     COMPLAINT ALLEGATIONS

                                  21           The complaint does not contain a plain statement of facts and allegations. Plaintiffs were

                                  22   tenants of a rental property located at “8773 Highway 128 (Caretaker Cottage) Healdsburg,

                                  23   California 95448.” (Dkt. No. 1 at 6.) The gravamen of the complaint is that Defendants “have

                                  24   themselves,” or directed “Healdsburg police or others” to enter Plaintiffs’ “rental premises to

                                  25   destroy plaintiff’s [sic] property,” and “discourage Jeremy Shepard from exercising his

                                  26   Constitutional Rights.” (Id. at 7.)

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1          Plaintiffs allege violations of the First, Fourth, Fifth, and Fourteenth Amendments to the

                                   2   United States Constitution related to the alleged incidents. In addition, Plaintiffs allege that

                                   3   Defendants violated their right to privacy under the California Constitution. Plaintiffs seek the

                                   4   following: (1) declarations that each Defendant violated Plaintiffs’ constitutional rights and that

                                   5   each Defendant is engaged in a conspiracy to violate Plaintiffs’ constitutional rights; and (2) a

                                   6   temporary restraining order “restraining each named defendant from, among other things,” further

                                   7   prosecuting their Unlawful Detainer action in state court. (Id. at 4-6.)

                                   8                                          LEGAL STANDARD

                                   9          The Court has a continuing duty to dismiss any case in which a party is proceeding in

                                  10   forma pauperis upon a determination that the case is: (1) frivolous or malicious; (2) fails to state a

                                  11   claim on which relief may be granted; or (3) seeks monetary relief against a defendant who is

                                  12   immune from such relief. See 28 U.S.C. § 1915(e)(2). The standard of review under 28 U.S.C. §
Northern District of California
 United States District Court




                                  13   1915(e)(2) mirrors that of Rule 12(b)(6). Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000).

                                  14   Thus, the complaint must allege “enough facts to state a claim to relief that is plausible on its

                                  15   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not

                                  16   a “probability requirement” but mandates “more than a sheer possibility that a defendant has acted

                                  17   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations

                                  18   omitted). To avoid dismissal, a complaint must contain more than “naked assertion[s],” “labels

                                  19   and conclusions” or “a formulaic recitation of the elements of a cause of action.” Twombly, 550

                                  20   U.S. at 555-57. “A claim has facial plausibility when the plaintiff pleads factual content that

                                  21   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  22   alleged.” Iqbal, 556 U.S. at 678.

                                  23          When a plaintiff files a complaint without being represented by an attorney, the court must

                                  24   “construe the pleadings liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v.

                                  25   Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (internal quotation marks and citation omitted). Upon

                                  26   dismissal, self-represented plaintiffs proceeding in forma pauperis must be given leave to “to

                                  27   amend their complaint unless it is absolutely clear that the deficiencies of the complaint could not

                                  28   be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1228 n.9 (9th Cir. 1984) (internal
                                                                                          2
                                   1   quotation marks and citation omitted).

                                   2                                               DISCUSSION

                                   3           Plaintiffs allege that the named defendants violated Plaintiffs’ constitutional rights. (Dkt.

                                   4   No. 1 at 2.) There is a threshold issue with Plaintiffs’ constitutional claims, however, because

                                   5   Plaintiffs assert those claims against three private citizens—i.e., persons who are not government

                                   6   or state actors. Under 42 U.S.C. § 1983, a civil action for deprivation of constitutional rights

                                   7   “may lie against a private party who is a willful participant in joint action with the State or its

                                   8   agents.” DeGrassi v. City of Glendora, 207 F.3d 636, 647 (9th Cir. 2000). Thus, “[i]ndividuals

                                   9   bringing actions against private parties for infringement of their constitutional rights . . . must

                                  10   show that the private parties’ infringement somehow constitutes state action.” George v. Pac.-

                                  11   CSC Work Furlough, 91 F.3d 1227, 1229 (9th Cir. 1996) (per curiam) (citations omitted). The

                                  12   presumption is that a private actor’s conduct is not state action. Florer v. Congregation Pidyon
Northern District of California
 United States District Court




                                  13   Shevuyim, N.A., 639 F.3d 916, 922 (9th Cir. 2011).

                                  14           Here, Plaintiffs do not allege that Defendants are government actors, nor do Plaintiffs

                                  15   allege that Defendants’ conduct otherwise constituted state action. The complaint’s lone reference

                                  16   to the “Healdsburg Police and others” is insufficient to ground the claims in state action because

                                  17   there are no allegations that the named defendants are state actors. See Chun v. Rodman, No. 18-

                                  18   00177 DKW-KSC, 2018 WL 4345252, at *2. (D. Haw. Sep. 11, 2018) (finding that plaintiff failed

                                  19   to sufficiently plead state action where he alleged that “his family members violated his federal

                                  20   civil rights by obtaining a TRO in family court and then by misleading Honolulu Police

                                  21   Department officers into carrying out his eviction.”).

                                  22           A plaintiff may satisfy the “joint action” requirement by sufficiently pleading a conspiracy

                                  23   with government actors. Collins v. Womancare, 878 F.2d 1145, 1154 (9th Cir. 1989). Here,

                                  24   however, there is no allegation of a conspiracy between the Healdsburg police and Defendants that

                                  25   gives rise to a plausible inference of state action. The complaint instead alleges that “each named

                                  26   defendant is presently engaged in a conspiracy to violate each of the [Plaintiffs’] . . . alleged

                                  27   Constitutional Rights.” (Dkt. No. 1 at 2 (emphasis added).) Further, even construing the

                                  28   allegation that “defendants . . . and the appointed agents conspired to . . . violate[ ]” Plaintiffs’
                                                                                           3
                                   1   constitutional rights as an allegation of conspiracy between Defendants and Healdsburg police, the

                                   2   barebones allegation is insufficient to survive dismissal. See Constable v. California, No. 1:07-cv-

                                   3   995-OWW-SMS, 2007 WL 4404435, *7 (E.D. Cal. Dec. 13, 2007) (finding complaint frivolous

                                   4   under Section 1915 review because “a bare allegation that defendants conspired to violate

                                   5   plaintiff's constitutional rights will not suffice to give rise to a conspiracy claim under section

                                   6   1983”); Hiramanek v. Clark, No. C-13-0228 EMC, 2013 WL 12308479, at *3 (N.D. Cal. Mar. 25,

                                   7   2013) (dismissing 1983 claim on Section 1915 review because an allegation that a private party

                                   8   “conspired with the state court judges and employees to make adverse rulings against her” were

                                   9   either conclusory or speculative and thus failed to satisfy the pleading requirements under

                                  10   Twombly and Iqbal).

                                  11           Plaintiff’s allegations are similarly insufficient to give rise to a plausible inference that

                                  12   Defendants were willful participants in joint action with the Healdsburg Police. See United
Northern District of California
 United States District Court




                                  13   Steelworkers of Am. v. Phelps Dodge Corp., 865 F.2d 1539, 1540 (9th Cir. 1989) (“Private parties

                                  14   act under color of state law if they willfully participate in joint action with state officials to deprive

                                  15   others of constitutional rights.”). The complaint alleges that “[e]ach named defendant,

                                  16   individually and collectively has violated each of the plaintiff’s constitutional rights.” (Dkt. No. 1

                                  17   at 2 (emphasis added).) The complaint contains a single reference to the Healdsburg Police, which

                                  18   states, in its entirety:

                                  19                    The defendants have themselves, or, at their direction caused
                                                        individuals, Healdsburg Police and others, to, without the plaintiff’s
                                  20                    consent to come upon Plaintiff’s rental premises to destroy plaintiff’s
                                                        private property, discourage Jeremy Shepard from exercising his
                                  21                    Constitutional Rights and as declared to, achieved other wrongful
                                                        means and objectives which further accomplished their wrongful
                                  22                    means of violating each named Plaintiff’s Particularized
                                                        Constitutional Rights.
                                  23
                                       (Dkt. No. 1 at 7.) Absent factual support, however, that allegation constitutes a barebones
                                  24
                                       statement insufficient to demonstrate police involvement such that Defendants were acting under
                                  25
                                       color of state law. See DeGrassi v. City of Glendora, 207 F.3d 636, 647 (9th Cir. 2000) (“[A] bare
                                  26
                                       allegation of [ ] joint action will not overcome a motion to dismiss; the plaintiff must allege facts
                                  27
                                       tending to show . . . [acts] under color of state law or authority.”) (internal quotation marks and
                                  28
                                                                                           4
                                   1   citation omitted).

                                   2          In the absence of factual allegations demonstrating that Plaintiffs may properly assert

                                   3   constitutional claims against Defendants, the complaint fails.

                                   4                                            CONCLUSION

                                   5          For the reasons set forth above, Plaintiffs’ complaint fails section 1915 review. Plaintiffs

                                   6   may file an amended complaint by May 3, 2019; Plaintiffs’ amended complaint must include

                                   7   factual allegations in support of their claims. Defendants’ motion to dismiss, (Dkt. No. 17), is

                                   8   denied as moot and the hearing on that motion scheduled for May 16, 2019 is vacated. The denial

                                   9   of Defendants’ motion is without prejudice to refiling if Plaintiffs survive section 1915 review

                                  10   following amendment, if any, of their complaint.

                                  11          The Court encourages Plaintiffs to seek free assistance from the Northern District’s Legal

                                  12   Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, San Francisco, CA 94102.
Northern District of California
 United States District Court




                                  13   Plaintiffs can make an appointment in person or by calling (415)792-8982.

                                  14          This Order disposes of Docket Nos. 1 & 17.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 19, 2019

                                  17

                                  18
                                                                                                    JACQUELINE SCOTT CORLEY
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         C. WALLACE COPPOCK, et al.,
                                   7                                                         Case No. 19-cv-00874-JSC
                                                         Plaintiffs,
                                   8
                                                  v.                                         CERTIFICATE OF SERVICE
                                   9
                                         RUSSELL GREEN, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 19, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19
                                        C. Wallace Coppock
                                  20    Jeremy Shepard
                                        Sheena Shepard
                                  21    1014 Hopper Avenue #425
                                        Santa Rosa, CA 95403
                                  22

                                  23
                                       Dated: April 19, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Ada Means, Deputy Clerk to the
                                  28
                                                                                          Honorable JACQUELINE SCOTT CORLEY
                                                                                          6
